Title: From George Washington to Major General John Sullivan, 17 October 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir
            Head Quarters Fredericksburg 17th October 1778
          
          I have recd your favs. of the 6th and 11th instants.
          The enemy have withdrawn themselves from Jersey and are now employed in making a very considerable embarkation. It is said to consist of ten British Regiments compleated to their full complement by the incorporation of the Regts they will have their Grenadier and Light Companies added to them and will therefore amount to between five and six thousand Men. Some accounts make the intended embarkation amount to five and some to seven Brigades. It is the currt report that they are destined for the West Indies, and I am of that opinion myself; but to be prepared, should their views be upon Boston, I shall immediately order a detachment to move slowly Eastward, as far as Connecticut River. I expect your next will inform me what appears to be the intention of sending the transports lately to New port. I am &c.
          
          p.s. Yours of the 14th is just come to hand. Sir Henry Clinton was kind enough to forward me the offers of Grace and pardon some days ago. I made no scruple of communicating the Contents to the Officers of the Army, as I was sure they could have no ill effects at this time of day. I will not pretend to direct the line of conduct to be pursued by the Civil powers.
          Be pleased to signify to Lt Colo. Smith that the Resignation of Lt Jeremiah Reed of the Regt under his commd is accepted from the 26th Sepr 1778 and that of Capt. Joshua Orne from the 1st October 1778. Their discharges are to be indorsed upon their Commissions, provided they have settled their Accounts with the public & Regt.
          
        